


Exhibit 10.1


Addendum To
Non-Continuous Aircraft Dry Lease Agreement


This Addendum to Non-Continuous Aircraft Dry Lease Agreement ("Addendum") is
effective as of July 1, 2009 (the “Effective Date”), by and between RehabCare
Group, Inc., a Delaware corporation (“Lessee”), and 55JS Limited, Co., a Utah
corporation (“Lessor”).


A. Lessee and Lessor are parties to that certain Non-Continuous Aircraft Dry
Lease Agreement, effective September 1, 2006 (the “Lease Agreement”).


B.           Lessee and Lessor desire to modify the terms of the Lease
Agreement.


C.           This Addendum shall be attached to and become part of the Lease
Agreement.


In consideration of the following terms and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms not otherwise defined herein
shall have the meaning given thereto in the Lease Agreement.


2.           Lease Term.


(a)           Lessor and Lessee acknowledge and agree that the Lease Term shall
be extended for a period of one (1) year so that the Lease Term and the Lease
Agreement shall terminate on August 31, 2010 (the “Extended Lease Term”).


(b)           Unless Lessee notifies Lessor at least ninety (90) days prior to
the end of the Extended Lease Term (or additional term, as the case may be), the
Lease Agreement will automatically renew for two (2) additional terms of one (1)
year each, with the last automatic renewal of the Lease Agreement ending August
31, 2012 (the “Extended Lease Renewal Terms”) upon the same terms and conditions
as provided in the Lease Agreement.


(c)           The Extended Lease Term and the Extended Lease Renewal Terms, if
any, together with the Initial Term and the Renewal Terms shall be collectively
referred to in the Lease Agreement as the “Lease Term.”


3.           No Other Changes.  Except as supplemented by this Addendum, the
Lease Agreement shall continue in full force and effect.


4.           Miscellaneous.  This Addendum shall be construed in accordance with
the laws of the State of Missouri.  This Addendum may be executed in counterpart
each of which shall be deemed an original and all of which together shall be
considered one and the same instrument.  The parties agree that a facsimile may
be executed as an original.


IN WITNESS WHEREOF, the parties agree to the terms of this Addendum.


RehabCare Group, Inc.
 
55JS Limited, Co.
 

 
By:
/s/
Jeff A. Zadoks
By:
/s/
John H. Short
Name:
 
Jeff A. Zadoks
Name:
 
John H. Short
Title:
 
V.P. & Corporate Controller
Title:
 
Managing Partner


 